DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3-6, 10, 12, 14, 16, 18-21, 25 and 29 are amended to overcome the prior rejection of the claims. Therefore, the prior rejection of the claims have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  error detection fails to indicate that an error has occurred during the transmission” but rather disclose performing further decoding iteration “if the CRC-decoding is not successful” (e.g. [0035]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 24, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 24, 31, and 32 recite the limitation "evaluating the indicator".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 14, and 16-20 and 27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US2014/0126507 A1).
Claim 1:  Takahashi et al disclose a method for receiving a message encoded in Turbo Codes and modulated for transmission (e.g. [0056]) as an analog signal (e.g. [0055]), the message being constructed according to an error detection scheme (e.g. [0056], [0087]) to allow determining from a Turbo Codes-decoded result whether or not the message has been successfully decoded under the error detection scheme (e.g. decoding step S5 and error detection step S6), the method comprising: (i) demodulating (e.g. by demodulator 311-u, fig. 4) the analog signal to recover the Turbo Codes-encoded messages (e.g. [0063]); and (ii) iteratively decoding (e.g. by decoding 313-u) the Turbo Codes-encoded message for a predetermined number of iterations to obtain a current result (e.g. [0064], [0067], fig. 4); (iii) determining from the current result whether or not the message has been successfully decoded under the error detection scheme (e.g. step S6, fig. 5,  [0072]); and (iv) returning to step (ii) for further iterative decoding of the Turbo Codes- encoded message when the message is determined not to have been successfully decoded under the error detection scheme (e.g. steps S6, S7, S10, S11 –[0072]).



Claim 2: Takahashi et al disclose the method of claim 1, wherein the predetermined number of iterations is one (e.g. in the case that the error is corrected – [0072] - Takahashi). 

As per claim 17, the claimed features are rejected similarly to claim 2 above.

Claim 3: Takahashi et al disclose the method of claim 1, wherein the message includes an error detection code (e.g. [0056]), the method further comprising, prior to returning to step (ii), examining the error detection code in the current result (e.g. step S6, fig. 5,  [0072]); and stopping decoding when the error detection code indicates that an error has not occurred 2Serial No. 16/661,462 Application of: Wenwen Tu Attorney Docket No. 4061-00-002U01 during the transmission. (e.g. Steps S6 and S12 shows that an acknowledgement is transmitted when an error is not detected – Fig. 5- Takahashi). 

As per claim 18, the claimed features are rejected similarly to claim 3 above.

Claim 4: Takahashi et al disclose the method of claim 1, wherein a request for retransmission of the message is sent when the error detection code indicates that an error has occurred during the transmission (e.g. steps S6-S8, fig. 5 – [0010]- Takahashi). 

As per claim 19, the claimed features are rejected similarly to claim 4 above.

Takahashi et al disclose the method of claim 3, wherein the further iterative decoding is carried out in the Turbo Code decoder when the error detection fails to indicate that an error has occurred during the transmission (e.g. steps S6-S11, fig. 5; [0072]- Takahashi).

As per claim 20, the claimed features are rejected similarly to claim 5 above.

Claim 12: Takahashi et al disclose the method of Claim 3, wherein the error detection code is generated using the error detection scheme, which is part of an error correction scheme (e.g. [0087], Takahashi et al).

As per claim 27, the claimed features are rejected similarly to claim 12 above.

Claim 14: Takahashi et al disclose the method of claim 3, wherein the error detection code is based on cyclic redundancy check (e.g. [0056], Takahashi).

As per claim 29, the claimed features are rejected similarly to claim 14 above.

Claims 6-8, 10, 21-23, 25-26 and 31 and 32 are rejected under 35 U.S.C. 103 as being patentable over Takahashi et al, as applied to claim 1 above, and further in view of Hietala et al (US7,215,721 B2).
Claim 6: Takahashi et al teach the method of claim 1, but fail to teach that the determining step is evaluates a probability that the current result corresponds to a correctly received message. Hietala et al (e.g. Steps 910-935). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement teaching of Takahashi et al with the one taught by Hietala et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 21, the claimed features are rejected similarly to claim 6 above.

Claim 7: Takahashi et al and Hietala et al teach the method of claim 6, wherein the analog signal is transmitted at one of a plurality of analog values, and wherein the probability is based on the received analog signal's deviation from the transmitted analog signal (e.g. col. 18, lines 29-60; col. 19, lines 1-45, Hietala).

As per claim 22, the claimed features are rejected similarly to claim 7 above.

Claim 8: Takahashi et al and Hietala et al teach the method of claim 7, but fail to teach that the probability relates to P(Y.sub.i-X.sub.i|X.sub.i), where X.sub.i and Y.sub.i represent an analog value of the transmitted analog signal and a value of the received analog value, respectively. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any mathematical formula to compute the probability  
As per claim 23, the claimed features are rejected similarly to claim 8 above.

Claim 10: Takahashi et al and Hietala et al teach the method of claim 8, wherein the current result is used in a Turbo Code encoder to regenerate a regenerated Turbo Code word (e.g. [0087], Takahashi), and wherein the probability is computed based on the regenerated Turbo Codes (e.g. Steps 910-935, Hietala).

As per claim 25, the claimed features are rejected similarly to claim 10 above.

Claim 31: Takahashi et al teach the method of Claim 1, but fail to teach that evaluating the value of the indicator comprises computing an amount by which the value of the indicator deviates from its mean value.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Hietala et al (e.g. col. 18, lines 29-65 & col. 19, lines 8-42). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement teaching of Takahashi et al with the one taught by Hietala et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.


Takahashi et al teach the decoder of Claim 16, but fail to teach that evaluating the value of the indicator comprises computing an amount by which the value of the indicator deviates from its mean value. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Hietala et al (e.g. col. 18, lines 29-65 & col. 19, lines 8-42). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement teaching of Takahashi et al with the one taught by Hietala et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.6  

Claim 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al.
Claim 15: Takahashi et al teach the method of claim 14, but fail to teach that the cyclic redundancy check is based on a generator polynomial given by: g(x)=x.sup.10+x.sup.9+x.sup.5+x.sup.4+x+1. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any generator polynomial to generated the cyclic redundancy check taught by Takahashi et al, since such a modification would have been within the general knowledge of an artisan in the art.

As per claim 30, the claimed features are rejected similarly to claim 15 above.


Allowable Subject Matter
Claims 9 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        9/30/2021